Citation Nr: 1215191	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-27 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for medical services provided at a non-VA medical facility on December 31, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to May 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs Medical Center (VAMC) of the North Florida/South Georgia Veterans Health System.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred expenses at the Southeast Georgia Health System Brunswick Campus for an episode of care beginning on December 31, 2009 and ending on January 2, 2010.

2.  There was no prior authorization for the medical services rendered and the VAMC of the North Florida/South Georgia Veterans Health System denied a claim for reimbursement on the basis that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

3.  Prior to the promulgation of a decision in the current appeal, the Veteran submitted evidence indicating that his account at the Southeast Georgia Health System Brunswick Campus had been paid in full.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to reimbursement of unauthorized, non-VA medical expenses for an episode of care beginning on December 31, 2009, at the Southeast Georgia Health System Brunswick Campus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran requested reimbursement of medical expenses incurred at the Southeast Georgia Health System Brunswick Campus for an episode of care beginning on December 31, 2009, and ending on January 2, 2010.  The claims file contains a medical bill from the Southeast Georgia Health System Brunswick Campus showing a request for payment in relation to the Veteran's medical treatment from December 31, 2009, to January 2, 2010.  Payment for the aforementioned medical care was initially denied by VA in an April 2010 administrative decision on the basis that the Veteran had third-party primary insurance coverage.  The Veteran perfected an appeal of this decision.  

In March 2012, subsequent to that administrative decision, and prior to the promulgation of a decision in the current appeal, the Veteran submitted a letter stating that his account at the Southeast Georgia Health System Brunswick Campus had been paid in full.  He also submitted a copy of a letter sent to him in September 2011 by the VAMC in Dublin, Georgia that stated, "Please note that VA payment for the below authorized non-VA health care services is considered payment in full."  The letter specified that VA paid a total of $3772.36 for services rendered at the non-VA facility in question for the dates of service from January 1, 2010 to January 2, 2010.  

The Board accepts the March 2012 written communication from the Veteran as an intent to withdraw the issue of entitlement to reimbursement of unauthorized, non-VA medical expenses for an episode of care beginning on December 31, 2009, at the Southeast Georgia Health System Brunswick Campus.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to reimbursement of unauthorized, non-VA medical expenses for an episode of care beginning on December 31, 2009, at the Southeast Georgia Health System Brunswick Campus is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


